By the Court.

Benning, J.
delivering the opinion.
[1.] The Court below considered the special verdict as intending to say that a partition of the land had boon made by the brother and sister, William Williams and Susan Williams, *235between themselves, at some time before William’s death. Whether this is the true interpretation of the verdict or not, seems to admit of a doubt. But a doubt is not sufficient to justify the disturbing of the decision of a Court. •
We assume, then, that there had been a partition between the brother and sister.
If there had been a partition, then the only question in the case is, whether Susan Williams inherited the land in dispute from her brother William ? If she did, the plaintiff had title; if she did not, the plaintiff had no title; and if the .plaintiff had no title, the defendant had the right to recover, whether he had any title or not.
Did Susan inherit the land from her brother William ? If •she did, she must have done so, either by virtue of the Act ■of 1819, which is applicable to inheritance among free persons of color only, or by virtue of the Acts which regulate inheritance generally; for there is no other Act or law on the subject of inheritance.
The part of the Act of 1819, that bears on the question, is in these words : “ All property held by any free persons of ■color, at the time of the passing of the above-recited Act, -shhll not be deemed or considered as forfeited; but the same shall remain in the owner or in his or her descendants, after his or her death.” (Cobb’s Dig. 995.)
Susan having been the sister of William, cannot be a descendant of his. Therefore, she can take nothing by this Act.
William died without children. But he left a wife, Mar•garet.
Such being the case, none of the Acts which regulate inTieritance generally, give to his sister any part of his estate. On the contrary, one of these Acts, that of 1829, gives the whole of his estate to his wife. (Id. 295.)
This is certainly so if William had a wife — if Margaret was his wife.
But it was argued that Margaret was not his wife; that he *236■could not have a wife; that the law does not recognize the relation of husband and wife among free persons of color.
If this argument is good, it must be so because this is a true principle, viz: That no one of the relations from which .relative rights spring, such as that of husband and wife, parent and child, &c. exists among free persons of color, unless it is made to exist among them by a special law.
There is certainly no special law which declares that the relation of husband and wife — the relation of marriage, shall exist among free persons of color.
But if this principle be true, it proves,' not only that William, the deceased free person of color, could have no wife— it proves, also, that he could have no sister; it proves that he could have no next of kin, except “ descendants.” For there is no special law which declares-that the relation of brother and sister, uncle and aunt, may exist among free per,-sons of color. There is a special law which recognizes the relation of parent and child among free persons of color; that law which I have quoted — a law which allows “descendants” .among free persons of color, to inherit from their parents. There is no special law which recognizes any other relation.
But if there is no special law which recognizes Susan Williams as the sister or the ne,xt of kin of William Williams, of what avail is it to her title, as plaintiff or plaintiff’s lessor, that -there is no law which recognizes Margaret Williams as the ■wife of William Williams ? What profit is it to a plaintiff in -ejectment, that the defendant has no title, if he has none ?
So that, take what view of this case we may, we come to the same conclusion, viz: that the plaintiff was not entitled to recover.
We think the judgment of the Court below ought to be ■affirmed. >